In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-357 CV

____________________


HANS JURGEN GUSTAVO ULRICH, ET AL., Appellants


V.


GERALD L. SIMPSON CPA, GERALD L. SIMPSON, and 

WOODFOREST NATIONAL BANK, Appellees




On Appeal from the 9th District Court
Montgomery County, Texas

Trial Cause No. 02-04-02508-CV




MEMORANDUM OPINION
	Appellants, Hans Jurgen Gustavo Ulrich, Fritz Bernd Ulrich Klinckwort, Ernesto
Gustavo Aue Ewald, Erwin Ableidinger, Ernesto Gustavo Aue Ewald, Alberto Lenz,
Angelica Lenz, Christina Lenz, Walter Lenz, Walburga Lenz, Werner Veerkamp, Lilian
Ursula Veerkamp H., Ricardo Veerkamp Hanne, Ernesto Veerkamp Hanne, Gerhard
Bolbrugge Schott, Gerardo Mier Y Terán, Victor Ruiz Velasco, Fernanda Calleja De Ruiz
Velasco, Alejandro Javier Espinosa Jimenez, Cecilia Jimenes De Espinosa, Enrique Espinosa
Jimenez, Guadalupe Espinosa De Veruette, Gabriel Espinosa Jimenez, Javier Valverde
Garcés, Bertha Cecilia Antuna De Valverde, Ana M. Bock, Rodrigo Valverde Sancez,
Apolonio Amaya Contreras, Manuel Antuna, Jose Manuel Valverde Garcés, Monica Aldrete
De Marseille, Sergio Valverde Aspiri, Gisela D. De Tiessen, Rolf Edelmann Brueckle,
Eugenio G. Richer Santos, Eugenio G. Richer Cantu, Martha Richer Santos, Juan Huttanus
Tazzer, Jose Alfredo Perez Martinez, Dr. Guillermo Del Pozo Pereyra, Brigitte Tieman,
Victor Alvarez, Alberto Alvarez, Inmobiliaria Unversidad Insurgentes SA, Mijfa Ltd., Luis
M. De La Pena Stettner, Ma. Paz De La Pena, Cristina De La Pena, Margarita L. De La Pena,
Jose Alvaro Mtz. De La Pena, Sten, N.V., Pedro Camarena Martinez, Guillermo De La Pena
Stettner, and Colegio Aleman De Guadalajara, and appellees Gerald L. Simpson CPA and
Gerald L. Simpson, have filed a joint motion to dismiss the appeal as to Gerald L. Simpson
CPA and Gerald L. Simpson.  The Court finds that this motion is voluntarily made by
agreement of the parties through their attorney of record prior to any decision of this Court. 
Tex. R. App. P. 42.1(a)(2).  The Court finds that the appellants also appealed from the
judgment granted to Woodforest National Bank.  No party has filed an opposition to the
motion.
	It is therefore ordered that the motion to dismiss be granted.  The appeal of the
judgment as to Gerald L. Simpson CPA and Gerald L. Simpson is dismissed.  Tex. R. App.
P. 42.1(b).  The appeal of the summary judgment granted to Woodforest National Bank shall
continue.  We direct the Clerk of the Court to re-style the appeal as Hans Jurgen Gustavo
Ulrich, et al., v. Woodforest National Bank.
	APPEAL DISMISSED.
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered February 15, 2007
Before McKeithen, C.J., Kreger and Horton, JJ.